                       IN THE UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF ARKANSAS
                                 EASTERN DIVISION

RONALD GREY HICKMAN                                                                  PLAINTIFF
ADC #158915

V.                            Case No. 2:17-cv-00147-KGB/JTR

CAPTOLA M. CLINKSCALE,
Nurse Practitioner                                                                 DEFENDANT

                                            ORDER

       The Court has received the Recommended Disposition submitted by United States

Magistrate Judge J. Thomas Ray (Dkt. No. 50). No objections have been filed, and the time to file

an objection has passed. After careful consideration, the Court concludes that the Recommended

Disposition should be, and hereby is, approved and adopted in its entirety as this Court’s findings

in all respects (Dkt. No. 50). The Court grants defendant Captola M. Clinkscale’s motion for

summary judgment (Dkt. No. 39). As plaintiff Ronald Grey Hickman’s claims against Ms.

Clinkscale were the only remaining claims in this matter, the Court dismisses Mr. Hickman’s

complaint, amended complaint, and addendum (Dkt. Nos. 2, 7, 17). The Court also certifies,

pursuant to 28 U.S.C. § 1915(a)(3), that an in forma pauperis appeal from this Order would not be

taken in good faith. Judgment shall be entered accordingly.

       So ordered this 9th day of September, 2019.



                                                   _______________________________
                                                   Kristine G. Baker
                                                   United States District Judge
